Title: From George Washington to William Pearce, 24 August 1794
From: Washington, George
To: Pearce, William


               
                  Mr Pearce,
                  German Town [Pa.] 24th Augt 94
               
               In reply to your letter of the 16th which, with the reports, came duly to hand; I have only to observe that it never was my intention to withdraw the hands from other essential work to employ them on the New Mill-Race; on the contrary I only wish that this job may be prosecuted at times—and at all times, when their other avocations will permit it, without detriment. No work is more essential, nor is their any that can be more pleasing to me, than that of getting the meadows in nice order; of course, employing the Ditchers to effect this cannot but be satisfactory.
               I wish the Overseer you have lately engaged may turn out well. The Masons may judge tolerably of his industry, but they are very incompetent (in my opinion) to decide on his skill in any of the branches of farming—particularly those of meadowing, grazing, & the care of stock; being planters themselves & little used to either. However, if he is sober, honest, industrious and docile, he may do under your immediate instructions, if you can keep him always with his people (and this I hope you will do) and make him be attentive to your orders and whatsoever intrusted to his care especially work horses & Cattle.
               Alexandria will be no good school for Pine; and if you can find by enquiry after his having been there, that he falls into bad habits, or bad company, do not be concerned with him, let his promises be what they may; for these will follow him to Mount Vernon, where I would have neither introduced. I am under no sort of obligation to him, & therefore he can have no cause to complain if he is not employed by me.
               
               Enclosed is a letter from Mr Butler.  On what ground he can expect further compensation than the agreement stipulates, I am at a loss to conceive. He will recollect that he represented himself to me as a person who had, and was qualified to superintend, a large concern. Under this idea it is highly probable I might, & I dare say did, tell him that if he was found competent to it, on trial, that he would be entrusted with the management of one of the Farms, where the wages were higher than could be afforded at the Ma<ns>ion house—but has this been the case?  On the contrary, has it not been found, from experience, that from his age, inactivity, and want of authority, he is incompetent to the present concern, with which he was entrusted; & for these reasons I part with him?  & They are, surely, a sufficient bar to his application; unless, as possibly is the case, he means not to be charged with the money which was given to him to bear his expences from Philadelphia to Mount Vernon. This I did not intend to do; & further, if he goes away before the expiration of the year, he may, notwithstanding, receive the whole wages of one; what agreement you made with him for the last year, I know not—I always supposed he was on the same lay as the year before; & this must certainly be understood if no new agreement was made.
               Is Groves a married or single man?  If the former, what family has he?
               How did your Turnips come up?  and what is the present appearance of them for a Crop?  What is the matter with your youngest daughter?  and how is your eldest now?  I remain your friend &ca
               
                  Go: Washington
               
            